Contrary to the appellants’ contention, their petition to validate was insufficiently pleaded as a matter of law. Such a validating petition must specify the individual determinations by the Board of Elections (hereinafter the Board) that the candidate claims were erroneous, or the signatures that the candidate claims the Board improperly invalidated (see Matter of Krueger v Richards, 59 NY2d 680, 682; Matter of Green v Mahr, 231 AD2d 480). Since the appellants’ validating petition was not sufficiently particularized to give the Supreme Court and the parties notice of the Board’s determinations which were claimed to be erroneous or the signatures that the candidates claimed were improperly invalidated (see CPLR 3013), it was properly denied by the Supreme Court (see Matter of Green v Mahr, supra). Prudenti, P.J., Feuerstein, Schmidt, Adams and Crane, JJ., concur.